NO.
12-06-00005-CR
NO. 12-06-00006-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
LEWIS J. GILBERT,            §          APPEALS
FROM THE 258TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          TRINITY
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Lewis J.
Gilbert appeals his conviction for the offenses of sexual assault of a child
and indecency with a child.  Appellant
pleaded guilty to both offenses, and his appellate counsel has  filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant did not file a brief. We affirm.
Background
            Appellant
pleaded guilty to the offenses of sexual assault of a child1 and indecency
with a child.2  The victims
were his stepdaughters.  There was no
plea agreement.  The trial court  found Appellant guilty and assessed
punishment at twenty years of imprisonment on each charge.  This appeal followed.
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel has filed a brief in compliance with Anders and Gainous.  Counsel states that he has diligently
reviewed the appellate record and that he is well acquainted with the facts of
this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel’s brief presents a chronological summary of the
procedural history of the case and further states that counsel is unable to
present any arguable issues for appeal.
            We
have considered the brief submitted by Appellant’s counsel and have conducted
our own independent review of the record. 
See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see
also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102
L. Ed. 2d 300 (1988).  We have found no
reversible error.  See Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
After considering the record and the brief and having found no
reversible error, we affirm the judgment of the trial court and grant
Appellant’s counsel’s motion for leave to withdraw.
 
                                                                                                
                                                                                                
 
Opinion
delivered August 31, 2006.
Panel consisted of Worthen,
C.J., Griffith, J. and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)
 
 
 
 
 
 
 
                                    




1 Appellate cause number 12–06–00005–CR.


2
Appellate cause number 12–06–00006–CR.